Citation Nr: 1747833	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In March 2015, the Board issued a decision denying service connection for bilateral pes planus and a cervical spine disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans' Claims (Court).  By a September 2016 Memorandum Decision the Court vacated the Board's March 2015 decision and remanded the matter for further action consistent with its decision.

In March 2017, the Board remanded this matter for further evidentiary development prior to the adjudication of the Veteran's claims.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pre-existing bilateral pes planus did not increased in severity in service. 



CONCLUSION OF LAW

The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1132, 1133, 1137, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his bilateral pes planus existed prior to his service, but was aggravated in service.  See November 2005 Veteran's Application for Compensation and/or Pension; August 2010 Feet VA Examination Report.  More specifically, he reports that he began experiencing pain in his feet after he entered service.  See August 2010 Feet VA Examination Report.  He believed the increased running and walking in service triggered the pain.

Every veteran who served on active duty after December 31, 1946 is presumed to have been in sound condition when "examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Pursuant to 38 C.F.R. § 3.304(b), only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304 (b).

In this case, the report of the Veteran's examination for service entrance includes a finding of bilateral pes planus, which was asymptomatic.  See May 1977 Report of Medical Examination.  Therefore, his pre-existing bilateral pes planus was noted and the presumption of soundness is inapplicable.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Thus, service connection may only be granted on the basis of in service aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

A pre-existing injury or disease is presumed to have been aggravated during service if it underwent an increase in disability beyond its natural progression.  Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  However, temporary or intermittent flare-ups during service of a pre-existing injury or disease are insufficient to be considered "aggravation in service" unless the underlying condition is worsened.  Id.; see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that the mere occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation).

Initially, the burden is on the Veteran to establish an increase in severity in service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  If the Veteran is able to demonstrate an increase in severity, the presumption of aggravation is applicable and the burden shifts to the VA to rebut the presumption by clear and unmistakable evidence that the worsening of the injury or disease was due to its natural progression.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231, 235, 238-39 (2012). 

The service treatment records including the report of medical history completed by the Veteran at separation from service and the report of separation examination report no complaints referable to pes planus.  In March 1978 the Veteran was seen after reportedly hitting his right foot or ankle on a bed.  A chip fracture was initially suspected, but X-rays were normal and an ongoing disability was not identified.

The initial post-service treatment records show VA treatment for conditions not currently at issue.  During VA hospitalization in July 1989, the Veteran underwent a physical examination.  A number of physical disabilities were identified, but there were no reports of pes planus.  He was found to have bunions on both great toes.

In his 2005 claim for service connection, the Veteran reported that his foot disability had begun in 1976; but that he had been treated for this disability since 1974.  He did not indicate where the treatment had taken place, but stated it had been "while in school."

The Veteran was afforded a VA foot examination in August 2010.  Upon examination, the examiner confirmed the diagnosis of pes planus, which existed prior to service.  The examiner opined that pes planus was not aggravated beyond its natural progression by service.  

The examiner acknowledged the Veteran's reports that he did not have any pain in his feet prior to service and that at the time of enlistment it was noted to be asymptomatic.  Id.; see also May 1977 Report of Medical Examination.  Even still, the VA examiner concluded this statement was inconsistent with the medical evidence of record.  Notably, at the time of his separation examination, he expressly denied having or having had any foot trouble in service.  See August 2010 Feet VA Examination Report; see also August 1980 Report of Medical History.  

VA treatment records dated through 2006 do not show findings or complaints of pes planus.

Following the Court's September 2016 Memorandum Decision, the Veteran underwent a second VA examination in May 2017.  See May 2017 Foot Conditions VA Examination Report.  Upon examination, this VA examiner documented diagnoses of bilateral pes planus, bilateral hammertoes, bilateral hallux valgus, as well as bilateral plantar fasciitis.  The VA examiner dated the diagnoses of hammertoes and hallux valgus back to 2011 and the diagnosis of plantar fasciitis to January 2017.  Id.; see also September 2011 VA Podiatry Consult (a VA podiatrist noted diagnoses of bilateral pes planus with a forefoot varus, bunions with hallux valgus, and hammertoes); January 2017 VA Podiatry Consult (a VA podiatrist noted diagnoses of plantar fasciitis, bilateral bursitis, and hallux valgus).

The examiner observed that pes planus had been present since the Veteran's childhood as shown by the finding of that condition on the service entrance examination.  There was nothing in the medical evidence of record suggesting the Veteran's diagnoses of bilateral hammertoes, bilateral hallux valgus, and bilateral plantar fasciitis were caused by his service.  With respect to his pes planus, the examiner agreed with the August 2010 VA examiner, and opined that it was less likely than not aggravated beyond its natural progression by his service.  

In proffering these opinions, the examiner noted that there were no pertinent complaints or finding in the service treatment records and that the Veteran denied a foot disability on the separation examination.  Despite the fact that he the Veteran had been receiving treatment from the VA medical facility where the examination took place since 1999, there were no reported complaints of foot pain much less treatment for the same until 2011.  The examiner found the first complaints were reported on the 2010 VA examination.  

A review of the Veteran's service treatment records (STRs) suggests that he did not hesitate to seek medical attention in service when necessary.  In fact, his STRs reveal he received treatment in service for a variety of conditions throughout his service.  Among them, a March 1978 Chronological Record of Medical Care that noted his complaint of hitting his right ankle against a bunk; a March 1980 Chronological Record of Medical Care noted his complaint of soreness in his left arm from over straining it; and an April 1980 Chronological Record of Medical Care noted his complaint of pain in his right arm as a result of lifting heavy objects.  Even so, he never reported any issues pertaining to his feet from increased running, walking, or any other reason.  

At the time of the Veteran's separation examination, he reported that he was in good health.  He denied having or having had any health issues, including foot trouble.  Upon clinical examination, the examiner found no abnormalities other than bilateral testicular atrophy.  See August 1980 Report of Medical Examination. 

Records dating back to 1989 show no findings of pes planus or any other current foot disability until the 2010 examination.  The Veteran provided no reports of pes planus until his 2005 claim.  Since 2011, he has continued to report bilateral foot pain, but provided no specific history of symptoms in service. 

To the extent that the Veteran is reporting that he had symptoms of pes planus in service; this history is contradicted by his own contemporaneous reports and his silence as to any pertinent symptoms while complaining of, and being treated for, several other disabilities in service.

Based on the foregoing, the Board finds the Veteran's lay statements are not credible as they are inconsistent with the other evidence of record, to include his own diligent requests for medical treatment in service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).

The most credible evidence shows no symptoms until approximately 30 years after service.  As there is no other competent and credible evidence suggesting any increase in severity in service, the presumption of aggravation is not applicable and an increase in disability is not shown.  See Wagner, supra.  Necessarily, his service connection claim for bilateral pes planus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral pes planus is denied.


REMAND

The VA examiner provided a negative nexus opinion with regard to the cervical spine disability; relying in part on information contained in UpToDate.  According to UpToDate, intrinsic risk factors for degenerative disc disease include anthropometric characteristics; spinal abnormalities; and genetic predispositions. 

The Veteran is service connected for a spinal abnormality; kyphoscoliosis.  See December 2013 Rating Decision.  Thus, the record raises a question as to whether the cervical spine disabilities were caused or aggravated by the service-connected kyphoscoliosis.

Based on the foregoing, the Board finds that a clarification is necessary.

Accordingly, the case is REMANDED for the following action:

Ask the examiner who provided the 2017 examination (or another medical professional if the original examiner is unavailable) to review the record and respond to the following: 


As to each current cervical spine disability opine whether it is at least as likely as not (50 percent probability or greater) proximately caused or aggravated (permanently worsened beyond its natural progression) by his service-connected kyphoscoliosis and provide reasons for the opinion taking into account the report in UpToDate that intrinsic risk factors for degenerative disc disease include anthropometric characteristics; spinal abnormalities; and genetic predispositions.

If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


